           Case 1:20-cr-00296-JGK Document 13 Filed 06/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   20-CR-296 (JGK)
                                                                       :
MOHAMED TRAORE,                                                        :      ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN G. KOELTL, United States District Judge:

        The conference scheduled for June 24, 2020, shall occur as a videoconference using the

CourtCall platform, at 9:00 a.m. Defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the sentencing proceeding begins (i.e., at

8:45 a.m.); defense counsel should make sure to answer the telephone number that was

previously provided to Chambers at that time.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN

9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;
          Case 1:20-cr-00296-JGK Document 13 Filed 06/22/20 Page 2 of 5



further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 363-4749 and use access code 8140049.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) In that event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, counsel should adhere to the following rules and

guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel



                                                  2
          Case 1:20-cr-00296-JGK Document 13 Filed 06/22/20 Page 3 of 5



               should spell any proper names for the court reporter. Counsel should also take
               special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to

the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the

proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.

SO ORDERED.


Dated: June 22, 2020                                          /s/ John G. Koeltl
       New York, New York                                            John G. Koeltl
                                                           United States District Judge




                                                 3
              Case 1:20-cr-00296-JGK Document 13 Filed 06/22/20 Page 4 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                  WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                                  CRIMINAL PROCEEDING
                                       ,
                                           Defendant.                                -CR-        ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Arraignment

          I have been given a copy of the indictment containing the charges against me and have reviewed it with my
          attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern District of
          New York to confirm that I have received and reviewed the indictment; to have the indictment read aloud to
          me if I wish; and to enter a plea of either guilty or not guilty before the judge. After consultation with my
          attorney, I wish to plead not guilty. By signing this document, I wish to advise the court of the following. I
          willingly give up my right to appear in a courtroom in the Southern District of New York to advise the court
          that:

                     1)        I have received and reviewed a copy of the indictment.
                     2)        I do not need the judge to read the indictment aloud to me.
                     3)        I plead not guilty to the charges against me in the indictment.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name

___       Bail Hearing

          I am applying or in the future may apply for release from detention, or if not detained, for modification of
          the conditions of my release from custody, that is, my bail conditions. I understand that I have a right to
          appear before a judge in a courtroom in the Southern District of New York at the time that my attorney makes
          such an application. I have discussed these rights with my attorney and wish to give up these rights for the
          period of time in which access to the courthouse has been restricted on account of the COVID-19
          pandemic. I request that my attorney be permitted to make applications for my release from custody or for
          modification of the conditions of my release even though I will not be present, and to make such applications
          in writing or by telephone in my attorney’s discretion.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name




                                                                     4
            Case 1:20-cr-00296-JGK Document 13 Filed 06/22/20 Page 5 of 5




____     Conference

         I have been charged in an indictment with violations of federal law. I understand that I have a right to be
         present at all conferences concerning this indictment that are held by a judge in the Southern District of New
         York, unless the conference involves only a question of law. I understand that at these conferences the judge
         may, among other things, 1) set a schedule for the case including the date at which the trial will be held, and
         2) determine whether, under the Speedy Trial Act, certain periods of time should be properly excluded in
         setting the time by which the trial must occur. I have discussed these issues with my attorney and wish to
         give up my right to be present at the conferences. By signing this document, I wish to advise the court that I
         willingly give up my right to be present at the conferences in my case for the period of time in which access
         to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney be
         permitted to represent my interests at the proceedings even though I will not be present.


Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment, my
client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver form.
I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence. I
will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of the
proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                    Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:



                                                           5
